Citation Nr: 0106608	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  96-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder to 
include chloracne, hidradenitis suppurative, tinea 
versicolor, and dermatitis, claimed as a residual of Agent 
Orange exposure during service. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION


The veteran's active military service extended from September 
1971 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
veteran's claim for service connection for a skin disorder, 
which was claimed as a residual of exposure to Agent Orange 
in service. 

The case was previously before the Board in May 1999, when it 
was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have active military service in the 
Republic of Vietnam during the Vietnam era.

3.  There is no evidence that the veteran was exposed to 
Agent Orange, or any other herbicide, during active military 
service.  

4.  The service medical records reveal diagnoses of skin rash 
and cysts of the face and neck during service.  

5.  The veteran is service-connected for chronic folliculitis 
of the trunk and cystic acne of the face and neck.  

6.  There is no evidence of any diagnosis of chloracne, 
hidradenitis suppurative, tinea versicolor, or dermatitis 
during service or within the first year after the veteran 
separated from service.


CONCLUSION OF LAW

A skin disorder, to include chloracne, hidradenitis 
suppurative, tinea versicolor, and dermatitis, was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2000).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2000). 

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2000) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (2000). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
new law also imposes a significant duty to assist the veteran 
in his claim and to provide the veteran notice of evidence 
needed to support the claim.  The Board finds that remand is 
not required in the present case.  The veteran has been 
notified on numerous occasions as to the evidence needed to 
support his claim, but he has not submitted it.  In addition, 
the RO conducted development in an attempt, ultimately 
unsuccessful, to obtain favorable evidence.

II.  Nature of the Veteran's Service

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).  VA regulations define that 
"service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii) (2000).

At this point the Board must address the primary deficiency 
in the veteran's claim.  The evidence of record does not 
reveal that the veteran ever served in Vietnam.  The 
veteran's separation papers, DD 214, reveal that the veteran 
received only the National Defense Service Medal as his only 
decoration.  While the veteran did have approximately 10 
months of foreign and/or sea service, he did not receive the 
Vietnam Service Medal which would indicate service in 
Vietnam.  

In a December 1988 VA examination report the veteran provided 
a history of his movements during service.  He reported that 
he attended "boot camp at Camp Pendleton and AIT.  He was 
then shipped to Panama, from Panama to Okinawa, then to 
Japan, back to Okinawa."  

In July 1990 a VA Agent Orange examination of the veteran was 
conducted.  The veteran related a different service history 
to the examiner.  The veteran stated that "he was in Vietnam 
for two weeks in 1973.  He states that his exposure was that 
he was in the jungle when they sprayed to kill the weeds."  

In September 1998 the RO contacted the National Personnel 
Records Center (NPRC) to verify the veteran's service.  
Copies of the veteran's record of service do not indicate 
that the veteran ever served in Vietnam during service.  NPRC 
stated that the veteran "did not serve with a unit/vessel 
awarded the Vietnam Service Medal while you were assigned, 
nor did you serve in Vietnam are during the award period."  

The veteran has maintained the vague claim that he was 
exposed to Agent Orange and other chemicals during service in 
Vietnam and that this caused chloracne.  The veteran and his 
representative have been informed on numerous occasions that 
the evidence did not show that the veteran ever served in 
Vietnam.  Such notice was provided in the April 1995 Rating 
Decision, the October 1995 Statement of the Case, a September 
1996 Rating Decision on a different issue, and a January 1997 
Supplemental Statement of the Case.  To date the veteran has 
simply ignored the fact that the record is devoid of any 
evidence which substantiates his allegations of service in 
Vietnam.  

On a VA form 646 dated November 2000 the veteran's 
representative states that the "remand notes that the 
veteran did not serve in Vietnam.  Although he did not serve 
in Vietnam he may still have had exposure to Agent Orange, if 
for example, he was involved in the transportation or storage 
of Agent Orange.  . . .  The use of herbicides by the 
military is not necessarily restricted to use in Vietnam."  
These assertions by the representative are unsupported.  The 
evidence of record clearly indicates that the veteran served 
as a rifleman in the Marine Corps, not a military specialty 
one would think of as being involved in the storage or 
transportation of Agent Orange.  As such, the Board finds as 
fact that the veteran did not serve in Vietnam and was not 
exposed to Agent Orange during service.  

III.  Medical Evidence

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with medical treatment records spanning the veteran's 
entire period of military service.  The veteran's August 1971 
entrance examination indicates that the veteran's skin was 
essentially normal.  The only abnormalities noted were an 
appendectomy scar and scar on the left shoulder.  An April 
1972 treatment record revealed that the veteran had "small 
nodules below his navel with some itching, while a July 1972 
treatment record indicated that the veteran had this rash on 
his stomach since boot camp.  A series of treatment records 
from April to September 1972 reveal that the veteran suffered 
from recurrent cysts in the region of his left ear.  A May 
1972 treatment evaluation by a medical officer specifically 
indicates that the "knot inside ear [cyst] appears to be 
acne."  

An October 1974 VA treatment record reveals that the veteran 
first came in for treatment in August 1974 with complaints of 
a rash over his body.  Treatment was continued and the 
diagnosis was "dermatitis of skin."  In November 1974, the 
veteran filed a claim for service connection which included a 
claim for service connection for a skin disorder.  

In February 1976 a VA examination of the veteran was 
conducted.  Physical examination revealed "some mild 
indolent type of folliculitis involving the trunk and some 
acne scars on the face."  

In November 1976 the veteran was hospitalized for inpatient 
treatment at a VA Medical Center (VAMC).  This 
hospitalization was primarily for psychiatric reasons.  
However, the discharge diagnosis noted that the veteran had 
"mild cystic acne," which was confirmed by an accompanying 
dermatology consultation report.  A February 1988 VA 
treatment record reveals that the veteran had a draining 
cyst, hidradenitis suppurativa, under the right axilla.  The 
cyst was excised.   

In July 1990 a VA Agent Orange protocol examination of the 
veteran was conducted.  The veteran indicated a military 
history that "he was in Vietnam for two weeks in 1973.  He 
states that his exposure was that he was in the jungle when 
they sprayed to kill the weeds."  As noted in section II 
above, this contradicts the information previously provided 
by the veteran in a  December 1988 VA examination report 
where he provided a history of his movements during service, 
and reported that he attended "boot camp at Camp Pendleton 
and AIT.  He was then shipped to Panama, from Panama to 
Okinawa, then to Japan, back to Okinawa."  Also, as noted 
above, the veteran's allegations of service in Vietnam are 
completely unsupported.  Examination revealed an "old rash 
on face," and further dermatology evaluation indicated 
"acneiform eruption."  As a result of this examination, the 
veteran was sent a letter from the VAMC dated September 1990.  
This letter informed the veteran of the findings of the July 
examination and stated that the "results of your examination 
and laboratory tests reveal that you have a condition 
consistent with Chloracne, a condition caused by TCDD or 
dioxin, a contaminant found in one of the ingredients of 
Agent Orange."  The Board notes that the stated indication 
of chloracne appears to be based solely on the veteran's 
unsupported allegations of service in Vietnam.  

In June 1999 the most recent VA dermatology examination of 
the veteran was conducted.  Physical examination revealed 
chronic inactive acne with facial pitting without active 
folliculitis, bilateral tinea pedis and chronic pigmented 
tinea cruris in bilateral inguinofemoral regions, and 
inactive tinea versicolor on the anterior chest wall.  There 
was no evidence of hidradenitis suppurative.  The examining 
physician stated that "this examiner is of the opinion that 
veteran has chloracne, but . . . this could be related to 
potential exposure to various chemical agents and not 
exclusively to Agent Orange exposure in Vietnam service."



IV. Analysis

As noted above, presumptive service connection is warranted 
for chloracne, or other acneform disease consistent with 
chloracne; if a veteran was exposed to an herbicide agent 
(Agent Orange) during active service.  38 C.F.R. § 3.309(e) 
(2000).  
Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2000). 

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).  VA regulations define that 
"service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii) (2000).

As noted in section II above, the Board has found that that 
the veteran did not serve in Vietnam, as such he is not 
entitled to the presumptions afforded under 38 C.F.R. 
§§  3.307 (a)(6), 3.309(e) (2000).  The veteran is not 
presumed to have been exposed to Agent Orange during service.  
Perhaps he could present evidence of such exposure, but he 
has not done so, despite being on notice that such evidence 
would be helpful to his claim.  

The Board has reviewed all of the evidence of record.  The 
evidence is unequivocal and clearly indicates that the 
veteran did not serve in Vietnam.  As such, the veteran is 
not presumed to have been exposed to a herbicide agent, Agent 
Orange, during his military service.  38 C.F.R. § 3.307 
(a)(6)(iii) (2000).  The veteran has presented no evidence to 
indicate that he served in Vietnam or was exposed to Agent 
Orange during service.  The RO has verified the veteran's 
service with NPRC and received copies of his service 
personnel records.  These records show that the veteran did 
not serve in Vietnam during his military service.  As such, 
the preponderance of the evidence is against the claim for 
service connection on the basis of exposure to Agent Orange.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

Moreover, hidradenitis suppurative, tinea versicolor, and 
dermatitis are not skin disorders that warrant presumptive 
service connection on the basis of exposure to Agent Orange 
during service.  38 C.F.R. §§  3.307 (a)(6), 3.309(e) (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case the veteran's service medical records 
reveal that he had cystic acne of the face during service and 
a skin rash of the trunk.  However, there is no evidence of 
any Agent Orange exposure during service.  All of the 
diagnoses of chloracne which are of record appear to be based 
on the veteran's unsupported allegations of Agent Orange 
exposure during service.  Also, there is no diagnosis of 
hidradenitis suppurative, or tinea versicolor during service.  
As such, the preponderance of the evidence is against the 
claim for service connection for a skin disorder resulting 
from Agent Orange exposure during service on a direct basis.  

Finally, the Board must note that it is somewhat perplexed by 
the veteran's pursuit of the claim.  The veteran asserts that 
he has skin disorders caused by Agent Orange.  In a January 
1995 letter he specifically indicates that he has chloracne.  
However, in an April 1976 rating decision, service connection 
was granted for "chronic folliculitis of trunk and cysts 
over right eye and below left ear."  The veteran was 
assigned a noncompensable (0%) disability rating for these 
disorders.  Based on the service medical records and the VA 
medical evidence concurrent with this rating decision the 
Board believes that this grant of service connection is for a 
skin rash of the body, and cystic acne of the face and neck.  
The veteran had these skin disorders during service.  He is 
already service-connected for them.  He cannot receive 
service connection twice for the same disorder.  To put it as 
plainly as possible:  the veteran is service-connected for 
chronic folliculitis of trunk and cystic acne of the face and 
neck.  What caused these disorders is somewhat immaterial 
since they clearly manifested during service and service 
connection was granted.  The evidence is against the cause 
being Agent Orange exposure since there is no evidence of any 
such exposure.  It seems as if the veteran's intent may be to 
obtain a compensable disability rating for his service-
connected skin disorders.  If that is the case, he should 
file a claim for an increased rating.  


ORDER

Service connection for skin disorder, including chloracne, 
hidradenitis suppurative, tinea versicolor, and dermatitis, 
claimed as a residual of Agent Orange exposure during 
service, is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

